NUMBER 13-20-00160-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG


SUPERIOR HEALTHPLAN, INC.
AND BANKERS RESERVE LIFE
INS. CO. OF WISCONSIN                                               Appellants,

                                       v.

LEGACY HOME HEALTH AGENCY,
INC., LEGACY THERAPY CENTER,
INC.,LEGACY HOME CARE
SERVICES, INC., AND LEGACY
ADULT DAY CARE, INC.,                                                Appellees.


                    On appeal from the 139th District
                    Court of Hidalgo County, Texas.


                                  ORDER

          Before Justices Benavides, Longoria, and Tijerina
                          Order Per Curiam

    This cause is before the Court under Texas Rule of Appellate Procedure 24.4 on
appellants Superior Healthplan, Inc. and Bankers Reserve Life Ins. Co. of Wisconsin’s

motion for review of the trial court’s December 16, 2020 orders regarding supersedeas and

post-judgment discovery. See TEX. R. APP. P. 24.4. The Court, having examined and fully

considered the motion, is of the opinion that it should be granted in part and denied in part.

       The motion is GRANTED, in part, as follows. We ORDER the trial court’s December

16, 2020 orders to be STAYED pending further order of this Court. See id. R. 24.4(c). We

likewise ORDER all collection proceedings regarding the judgment subject to appeal in this

case to be STAYED pending further order of this Court. See id. R. 24.4(c).

       We ORDER the appellees to file a response to appellants’ motion within fourteen

days from the issuance of this order.

       All other relief sought by appellants’ motion, including appellants’ requests for this

Court to vacate the trial court’s December 16 orders and determine the appropriate bond

amount, will be carried with the case.

       Appellants are permitted to file an amended supersedeas bond, and the trial court

is permitted to review the same.

       The order of abatement we previously issued on August 25, 2020, remains in effect.

       IT IS SO ORDERED.

                                                               PER CURIAM


Delivered and filed the
23rd day of December, 2020.




                                              2